J-S66003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S.A.                                       :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                      Appellee              :
                                            :
                     v.                     :
                                            :
 K.A.                                       :
                                            :
                      Appellant             :       No. 1833 EDA 2018

                  Appeal from the Order Entered May 17, 2018
                In the Court of Common Pleas of Chester County
                 Domestic Relations at No(s): 2013-12558-CU


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                      FILED NOVEMBER 21, 2018

        Appellant, K.A. (“Father”), appeals from the order entered in the Chester

County Court of Common Pleas, which granted primary physical custody of

the parties’ minor child, A.A. (“Child”), to Appellee, S.A. (“Mother”).      We

affirm.

        The relevant facts and procedural history of this case are as follows.

Father and Mother married in April 2008, and Child was born in February 2011.

Child has behavioral health issues. In May 2013, Father lost his job, left the

marital home, and moved to California for work opportunities. Shortly after,

Father and Mother divorced. On December 26, 2013, Mother filed a complaint

for custody, and on March 5, 2014, Father filed an emergency petition for a

temporary custody order.         Following a custody conciliation conference on

March 25, 2014, a custody master recommended granting the parties shared
J-S66003-18


legal custody and granting Mother primary physical custody of Child. On April

16, 2014, Father filed a demand for trial. On February 26, 2015, however,

the parties entered an agreed order for custody, which gave the parties shared

legal custody and gave Mother primary physical custody.

      On March 7, 2016, Father filed a petition to modify custody. The parties

attended a custody conciliation conference on April 19, 2016, and on April 26,

2016, a custody master recommended that the parties share legal custody

and Mother have primary physical custody of Child. In the spring of 2017,

Father returned to Pennsylvania from California, and on May 12, 2017, Father

filed another petition to modify custody. On July 5, 2017, following a custody

conciliation conference, a custody master again recommended that the parties

share legal custody and Mother have primary physical custody.

      On November 14, 2017, Father filed the current petition to modify

custody.   After the parties attended a custody conciliation conference on

January 23, 2018, a custody master recommended giving the parties shared

legal custody and giving Mother primary physical custody. On January 24,

2018, Father filed a demand for a trial. The court held a two day custody trial

on May 15-16, 2018. On May 17, 2018, the court entered a custody order

granting the parties shared legal custody and granting Mother primary

physical custody of Child. The order also directed that Holcomb Behavioral

Health Systems remain Child’s behavioral health provider. On June 15, 2018,

Father timely filed notice of appeal and a contemporaneous concise statement


                                     -2-
J-S66003-18


of errors complained of on appeal pursuant to Pa.R.A.P. 1925.

     Father raises seven issues for our review:

        WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
        COMMITTED REVERSIBLE ERROR BY RULING THAT A
        FATHER WHO IN THE PAST MOVED OUT OF STATE FOR
        EMPLOYMENT REASONS, BUT HAS RETURNED, IS NOT
        ELIGIBLE FOR JOINT PHYSICAL CUSTODY OF HIS CHILD IN
        THE FORESEEABLE FUTURE, WITHOUT REFERENCE TO OR
        CONSIDERATION OF THE BEST INTEREST OF [CHILD] AND
        WITHOUT REFERENCE TO OR CONSIDERATION OF ANY OF
        THE FACTORS REQUIRED TO BE CONSIDERED BY 23
        PA.C.S.A. § 5328(A)[?]

        WHETHER THE TRIAL COURT…ABUSED ITS DISCRETION
        AND COMMITTED REVERSIBLE ERROR BY CONDITIONING
        AN AWARD TO FATHER OF ADDITIONAL TIME WITH [CHILD]
        ON FATHER’S WILLINGNESS AND ABILITY TO BUY A
        HOUSE, WITHOUT REFERENCE TO OR CONSIDERATION OF
        THE BEST INTEREST OF…[CHILD] AND WITHOUT
        REFERENCE TO OR CONSIDERATION OF ANY OF THE
        FACTORS 23 PA.C.S.A. § 5328(A)[?]

        WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
        COMMITTED REVERSIBLE ERROR BY FAILING TO AWARD
        JOINT PHYSICAL CUSTODY IN THE FACE OF EVIDENCE AT
        THE HEARING SHOWING THAT THE PRESENT AWARD OF
        PRIMARY PHYSICAL CUSTODY TO MOTHER CREATES
        INTENSE PRESSURE ON [CHILD] AND IS NOT IN [CHILD’S]
        BEST INTEREST[?]

        WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
        COMMITTED REVERSIBLE ERROR BY FAILING TO TAKE INTO
        ACCOUNT THE BIAS EVIDENCED IN THE WRITTEN REPORTS
        AND TESTIMONY OF HOLCOMB’S REPRESENTATIVE[?]

        WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
        COMMITTED REVERSIBLE ERROR BY REQUIRING THE
        PARTIES TO CONTINUE TO EMPLOY HOLCOMB AS THE
        EXCLUSIVE BEHAVIORAL SERVICE PROVIDER FOR [CHILD],
        THEREBY PREVENTING FATHER FROM EXERCISING HIS
        JOINT LEGAL CUSTODY RIGHTS TO OBTAIN A SECOND
        OPINION, OR AN ALTERNATIVE BEHAVIORAL SERVICE

                                   -3-
J-S66003-18


         PROVIDER[?]

         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
         COMMITTED REVERSIBLE ERROR BY FAILING TO TAKE INTO
         ACCOUNT MOTHER’S DISHONESTY REGARDING PAYMENTS
         TO HER PARENT FOR DAYCARE[?]

         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
         COMMITTED REVERSIBLE ERROR BY NOT GRANTING
         ADDITIONAL DAYS TO FATHER WITH [CHILD] DURING THE
         SCHOOL YEAR AND VACATION PERIODS, WHEN THE
         INVOLVEMENT OF BOTH PARENTS IS ESSENTIAL
         TO…CHILD, AND WHERE A SMALL NUMBER OF ADDITIONAL
         DAYS FOR FATHER WITH [CHILD] WOULD BE IN THE BEST
         INTEREST OF…CHILD BY CREATING JOINT PHYSICAL
         CUSTODY[?]

(Father’s Brief at 9-10).

      Our scope and standard of review of a custody order are as follows:

         [T]he appellate court is not bound by the deductions or
         inferences made by the trial court from its findings of fact,
         nor must the reviewing court accept a finding that has no
         competent evidence to support it…. However, this broad
         scope of review does not vest in the reviewing court the duty
         or the privilege of making its own independent
         determination…. Thus, an appellate court is empowered to
         determine whether the trial court’s incontrovertible factual
         findings support its factual conclusions, but it may not
         interfere with those conclusions unless they are
         unreasonable in view of the trial court’s factual findings; and
         thus, represent a gross abuse of discretion.

                                  *    *    *

         [O]n issues of credibility and weight of the evidence, we
         defer to the findings of the trial [court] who has had the
         opportunity to observe the proceedings and demeanor of
         the witnesses.

         The parties cannot dictate the amount of weight the trial
         court places on evidence. Rather, the paramount concern
         of the trial court is the best interest of the child. Appellate

                                      -4-
J-S66003-18


         interference is unwarranted if the trial court’s consideration
         of the best interest of the child was careful and thorough,
         and we are unable to find any abuse of discretion.

A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014) (quoting R.M.G., Jr. v.

F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009)).

      “A party seeking modification of custody arrangements has the burden

to show that modification is in the child’s best interest.” Johns v. Cioci, 865
A.2d 931, 937 (Pa.Super. 2004). Additionally, the Child Custody Act (“Act”)

provides:

         § 5328. Factors to consider when awarding custody

         (a) Factors.−In ordering any form of custody, the court
         shall determine the best interest of the child by considering
         all relevant factors, giving weighted consideration to those
         factors which affect the safety of the child, including the
         following:

            (1) Which party is more likely to encourage and permit
            frequent and continuing contact between the child and
            another party.

            (2) The present and past abuse committed by a party
            or member of the party’s household, whether there is a
            continued risk of harm to the child or an abused party
            and which party can better provide adequate physical
            safeguards and supervision of the child.

            (2.1) The information set forth in section 5329.1(a)
            (relating to consideration of child abuse and involvement
            with protective services).

            (3) The parental duties performed by each party on
            behalf of the child.

            (4) The need for stability and continuity in the child’s
            education, family life and community life.


                                     -5-
J-S66003-18


            (5)   The availability of extended family.

            (6)   The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based
            on the child’s maturity and judgment.

            (8) The attempts of a parent to turn the child against
            the other parent, except in cases of domestic violence
            where reasonable safety measures are necessary to
            protect the child from harm.

            (9) Which party is more likely to maintain a loving,
            stable, consistent and nurturing relationship with the
            child adequate for the child’s emotional needs.

            (10) Which party is more likely to attend to the daily
            physical, emotional, developmental, educational and
            special needs of the child.

            (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or
            ability to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
            willingness and ability of the parties to cooperate with
            one another. A party’s effort to protect a child from
            abuse by another party is not evidence of unwillingness
            or inability to cooperate with that party.

            (14) The history of drug or alcohol abuse of a party or
            member of a party’s household.

            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a). “The court shall delineate the reasons for its decision

on the record in open court or in a written opinion or order.” 23 Pa.C.S.A. §

5323(d).   In expressing the reasons for its decision, “there is no required

                                     -6-
J-S66003-18


amount of detail for the trial court’s explanation; all that is required is that

the enumerated factors are considered and that the custody decision is based

on those considerations.”   M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa.Super.

2013), appeal denied, 620 Pa. 710, 68 A.3d 909 (2013). A court’s explanation

of the reasons for its decision, which adequately addresses the relevant

custody factors, complies with Section 5323(d). Id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Patrick

Carmody, we conclude Father’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed July 9, 2018, at 2-9) (finding: (1, 3, 7) Father

relocated to California in May 2013, when Child was 2 years old, and returned

to Pennsylvania in 2017; while Father was away, Mother raised Child as single

parent and Father saw Child approximately 3 times per year; Child has

substantial behavioral issues and conflict between parties has negative effect

on Child’s behavior; Child receives behavioral services from Holcomb

Behavioral Health Systems (“Holcomb”); Behavioral Specialist Consultant

(“BSC”) assigned to Child’s case reported Child’s behavior deteriorated when

Father returned from California; Mother and Child’s teachers also noticed Child

is “off” after visit with Father; Mother and Father run their respective

households differently, which negatively affects Child, who does better in

structured environment; Father has resisted BSC’s recommendations that


                                     -7-
J-S66003-18


Father have more structured schedule and implement strategies which work

for Child; BSC opined Father lacks parenting skills and does not have

emotional connection with Child; BSC also observed Child’s increased

frustration and anger are result of behavior Child observes at Father’s home,

as well as adjustment to splitting time between both parents’ homes; Father

had no interest in working with Holcomb until issue of cooperation with

Holcomb was addressed in court; Father contacted Holcomb for first time in

December 2017 and did not meet with Holcomb until January 2018, even

though Father had been back in Pennsylvania since spring of 2017; Child

reported to BSC that Father hits him “hard” on cheek when he is in trouble;

although litigation between parties has adverse effect on Child, Father

repeatedly files for modification of custody; court believes Father is more

concerned with winning and reducing child support obligation than he is with

Child; evidence demonstrated Father has attempted to barter with Mother to

have her waive Father’s child support obligations; in consideration of 16

custody factors and totality of circumstances, it is not in Child’s best interest

to grant Father shared physical custody; rather, it is in Child’s best interests

for Mother to retain primary physical custody; (2) Father’s claim that court

conditioned award of additional time with Child on Father’s willingness and

ability to buy house is not true; court made clear at trial that whether Father

purchased home would have no effect on custody; custody order also does

not condition Father’s custody time on Father purchasing home; (5) regarding


                                      -8-
J-S66003-18


Father’s argument that court erred by requiring parties to continue to employ

Holcomb, custody order does not prevent Father from obtaining second

opinion or alternative behavioral service provider; order merely stops one

party from unilaterally terminating Holcomb’s services; (4) court disagrees

with Father’s assertion that BSC is biased against Father; rather, BSC is

merely frustrated with Father’s insistence on using his own parenting

techniques and his refusal to implement her suggestions; (6) regarding

Father’s claim that Mother was dishonest about payments to her mother for

daycare services for Child, court acknowledges there was some discrepancy

concerning whether Child’s maternal grandmother was paid for providing child

care services to Child; whether Child’s grandmother was paid, however, has

no bearing on custody determination). Accordingly, we affirm based on the

trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/18




                                    -9-
                                            SENT                          Circulated 11/08/2018 01:15 PM


                                           JUL
Ra's ofiAST-ttbAcCIK                             1       2C1S




       5,   A,                                       :    IN THE COURT OF COMMON PLEAS

                                                     :    CHESTER COUNTY, PENNSYLVANIA

                 vs.                                 :    CIVIL, ACTION - LAW

                                                     :    NO.2013-12558

                                                     :    IN CUSTODY

Randi J. Vladimer, Esquire, Attorney for Plaintiff/Mother
Scott D. Godshall, Esquire, Attorney for Defendant/Father




                           OPINION PURSUANT TO Pa.R.C.P. 1925



       Defendant/Father,       K. A,        has appealed from the Custody Order entered in this

matter on May 17, 2018. This Opinion is filed pursuant to Pa.R.A.P. 1925(a).

       The parties have one minor child, A.A. (date of birth      1    /11). Following a two-day

custody trial on May 15-16, 2018, the court entered an Order giving the parties joint legal

custody of the child. After considering all of the evidence and all relevant factors, Mother was

awarded primary physical custody and Father was awarded partial physical custody.

Specifically, Father has custody every other weekend from Friday until Monday, every

Wednesday night until Thursday, and every other week during the summer.                 Father has

appealed this Order, claiming:

       1.   The Court abused its discretion and committed reversible error by ruling that a
            father who in the past moved out of state for employment reasons is not eligible for
            joint physical custody of his child upon his return;

       2.    The Court abused its discretion and committed reversible error by failing to award
            joint physical custody in the face of evidence at the hearing showing that the present
             award of primary physical custody to Mother creates intense pressure on their son
             and is not in his best interest;

       3.    The Court abused its discretion and committed reversible error by failing to take
             into account the bias evidenced in the written reports and testimony of Holcomb's
             representative;

       4.    The Court abused its discretion and committed reversible error by requiring the
             parties to employ Holcomb as the exclusive behavioral service provider for their
             child, thereby preventing Father from exercising his joint legal custody rights to
             obtain a second opinion, or an alternative behavioral service provider;

       5.    The Court abused its discretion and committed reversible error by failing to take
             into account Mother's dishonesty regarding payments to her parent for daycare;

       6.    The Court abused its discretion and committed reversible error by not granting
             additional days to Father with his son during the school year and vacation periods,
             when the involvement of both parents is essential to the child, and where a small
             number of additional days for Father with his son would be in the best interest of the
             child by creating joint physical custody; and

       7. The Court abused its discretion and committed reversible error by conditioning an
          award to Father of additional time with his son on Father's willingness and ability to
          buy a house.

       See Father's Concise Statement of Matters Complained of on Appeal.                Although

worded differently, most of Father's allegations of error focus on the fact that he was not

awarded shared physical custody of the child.

       "When a trial court orders a form of custody, the best interest of the child is

paramount." S.W.D. v. S.A.R. 96 A.3d 396 (Pa. Super. 2014). The factors to be considered by

a court when awarding custody are set forth at 23 Pa.C.S. § 5328(a), which states:

       (a)   Factors.-In ordering  any form of custody, the court shall determine the
       best interest of the child by considering all relevant factors, giving weighted
       consideration to these factors which affect the safety of the child, including the
       following:

       (1) Which party is more likely to encourage and permit frequent and continuing
       contact between the child and another party.
(2) The present and past abuse committed by a party or member of the party's
household, whether there is a continued risk of harm to the child or an abused
party and which party can better provide adequate physical safeguards and
supervision of the child.

(3) The parental duties performed by each party on behalf of the child.

(4) The need for stability and continuity in the child's education, family life and
community life.

(5) The availability of extended family.

(6) The child's sibling relationships.

(7) The well -reasoned preference of the child, based on the child's maturity and
judgment.

(8) The attempts of a parent to turn the child against the other parent, except in
cases of domestic violence where reasonable safety measures are necessary to
protect the child from harm.

(9) Which party is more likely to maintain a loving, stable, consistent and
nurturing relationship with the child adequate for the child's emotional needs.

(10) Which party is more likely to attend to the daily physical, emotional,
developmental, educational and special needs of the child.

(11) The proximity of the residences of the parties.

(12) Each party's availability to care for the child or ability to make appropriate
child-care arrangements.

(13) The level of conflict between the parties and the willingness and ability of
the parties to cooperate with one another. A party's effort to protect a child from
abuse by another party is not evidence of unwillingness or inability to cooperate
with that party.

(14) The history of drug or alcohol abuse of a party or member of a party's
household.

(15) The mental and physical condition of a party or member of a party's
household.

(16) Any other relevant factor.
23 Pa.C.S.   §   5328(a). In the instant case, the court considered each and every factor outlined

above when determining what was in A.A.'s best interest. See N.T. 5/16/18, pp. 288-313.

        During the hearing, the following facts were established: In May of 2013, when A.A.

was two years old, Father relocated to California. He returned to Chester County in 2017.

During the time he was away, Mother was basically a single parent. While Father saw A.A.

approximately three times a year during this time period, Mother was the laboring oar in

attending to A.A.'s daily needs during this very formative time of a child's life.

       A.A. is a very smart child, but he has substantial behavioral issues. As a result, he

receives services from Holcomb Behavioral Health Systems. A.A. seems to be responding well

to the services provided by Holcomb, and his behavior has markedly improved since he first

started receiving services from them. Unfortunately, there is a lot of conflict between his

parents which has had a negative effect on his behavior. The Behavioral Specialist Consultant

(hereinafter "BSC") assigned to his case has noticed that his behavior has gotten worse since

Father returned from California. A.A.'s Mother, teachers and teacher's aides have also noticed

that he is "off' after a visit with Father. See N.T. 5/16/18, p. 199, 200, 202; Exhibit P-13, pp.

65-66 of 148. Mother and Father run their households very differently, which is having a

negative effect on A.A., who does better in a structured environment. The BSC has tried to talk

to Father about having a more structured schedule and about implementing strategies that work

with A.A., but Father is resistant to her suggestions. The BSC has noted the following:

       Clinical impression is that [A.A.] is not speaking freely when at father's house
       and his effect is low (lower than at school and mother's house). He appears to
       tolerate being in the environment but is not happy. [A.A.] is generally as (sic)
       very happy child. [Father] lacks parenting skills and doesn't seem to have an
       emotional connection with [A.A.]. BSC is bothered by continual suggestions of
       using aversion techniques to parent [A.A.] however BSC continues to provide
       encouragement and information to help father change his approach.



       Father is very concerned that his involvement or lack of involvement may reflect
       poorly in regards to custody for his son. BSC cannot assess if [Father] cares for
       his son or if his main interest is himself, however [Father]'s behavior indicates
       lack of parenting skills and understanding as he does not seem overly concerned
       with the stress that the custody situation is having on [A.A.].



       [A.A.] is demonstrating increased frustration, anger and mild aggression. This
       has been observed by BSC and mobile therapist in both mother and father's
       home and BSC believes this is a result of behaviors that [A.A.] is observing in
       father's home as well as an adjustment to having to go back and forth from his
       mother and father's homes when he had previously always been in mother's
       home which is bigger, cleaner, has a big back yard, he has his own room and
       there is no yelling occurring. This is his preferred place to be and he is required
       to be with his father with whom he has a limited bond due to his father's
       previous absence.

       See Exhibit P-13, p. 142 of 148, 124 of 148, and 147 of 148. After hearing all of the

testimony, reviewing all of the documents, and observing both parents, the court agrees with

the BSC's evaluations of the situation.

       The court takes notice of the fact that Father did not seem to have any interest in

contacting Holcomb or working with them to help A.A. until this point was raised in court.

After the subject was brought up in court, he contacted Holcomb for the first time in December

of 2017 and did not meet with them until January of 2018 even though he had been back in

Chester County since Spring of 2017.

       The court also acknowledges that A.A. has told the BSC that his father hits him on the

cheek when he is in trouble. He explained that "he hits hard when I'm in trouble." See N.T.

5/16/18, pp. 213-214; Exhibit P-13 pp. 110-110 of 148.
        Despite the fact that the litigation between Mother and Father is having an adverse

effect on A.A., Father repeatedly files for Modification of Custody. He filed an Emergency

Petition for Custody on March 5, 2014 while he still resided in California and has filed three

Petitions to Modify since that time (March 7, 2016, May 12, 2017, and November 14, 2017).

He is insistent that he have shared physical custody, and it appears that he will continue filing

motions and litigating the issue unless and until he gets   it,   despite the fact that this is not in the

child's best interest. The court is of the opinion that Father is more concerned for himself and

with winning than he is for the child, a fact that became more and more evident throughout the

custody trial.

        The court believes that Father is motivated, at least in part, by his desire to reduce his

child support obligation. This is evidenced by several text messages written by Father where

he refers to child support payments. For instance, during a text message exchange between the

parties on September   1,   2017, Mother informed Father that A.A. was feverish and she wanted

to speak with him to see how he was doing. Instead of allowing A.A. to speak with his Mother,

Father repeatedly responds, "waive my child support payments," and "waive my child support

so I can buy him a house to stay properly." He also tells her "by not letting him live nicely you

are not being a good mother," and "I can't afford a good house for him." See, e.g., Exhibit P-

10.    Further, the BSC noted that Father "expressed frustration at not having enough material

possessions like [A.A.]'s mother." Exhibit P-13, p. 119 of 148. In addition, during the trial,

Father stated the following:

        I want some kind of improvement plan where I should be financially given the
        same thing. He doesn't need to be biased towards mom. Mom will buy me
        toys, mom will take me on vacation. I want him to be equally to his dad too.
        How can I support if you are not going to empower me? How can I support my
       son if you don't empower me? How can          I   act cool even if I   - - I   need the same
       kind of lifestyle.

N.T. 5/16/18, p 312. He does not seem to understand (and does not seem to want to hear) that

his relationship with his son is not dependent on how much child support he pays or how much

money he has. It is based on the relationship they have, and it will not improve if Father

continues to ignore all the help and advice he receives on the best ways to communicate with

his son. Quite frankly, Father likes to be in control, and he opposes anyone and anything that

does not agree with the way he does things.

       Applying the above facts to the sixteen (16) factors listed in 23 Pa.C.S.             §   5328(a) and

considering the totality of the circumstances, it is clear that it is not in A.A.'s best interest for

the parties to have shared custody. To the contrary, it is in his best interest for Mother to have

primary physical custody of the child.

       The court notes that, despite Father's claim that the court conditioned an award of

additional time with the child on Father's willingness and ability to buy a house, this is simply

not the case. While the court asked about the status of Father buying a house (an issue which

was raised by Father), it was also made clear that the court was just trying to understand the

"bigger picture" and that whether or not Father purchased a house would have no effect on

custody. N.T. 5/16/18, p. 286-87. This is confirmed by the court's Custody Order, which does

not condition Father's custody time on Father purchasing a house.

        Father also alleges that the court abused its discretion and committed reversible error by

requiring the parties to employ Holcomb as the exclusive behavioral service provider for their

child. He claims that having Holcomb provide services prevents Father "from exercising his

joint legal custody rights to obtain a second opinion, or an alternative behavioral service
provider." The Order does no such thing.        It merely notes that, "due to the longstanding

relationship and success Holcomb Behavioral Health has had with A.A., Holcomb Behavioral

Health will remain as the behavioral health service provider for the child." See Order dated

5/17/18. This language does not limit the parties from exploring other options or obtaining a

second opinion as long as both parties agree to same.          It merely stops one party from

unilaterally terminating Holcomb's services without the consent of the other party.

       The court notes that Father believes Holcomb is biased against him.            The court

disagrees with Father's opinion of Holcomb and does not believe it is biased against him. The

court believes that the BSC is merely frustrated with Father's refusal to implement any of her

suggestions and insists on doing things the way he wants, even though his techniques do not

work with A.A.     The court can understand Holcomb's frustrations, as the court witnessed

Father's unwillingness to listen to anyone else during the trial of this matter. Father's need to

control every situation and have things done the way he wants them is detrimental to his

relationship with his son. When others try to help him, he ignores what they have to say and

continues doing things the way he wants, even though his ways are not in A.A.'s best interest.

       Finally, Father claims that the court abused its discretion and committed reversible error

by failing to take into account Mother's dishonesty regarding payments to her mother for

daycare services. The court acknowledges that there were some discrepancies with regard to

whether A.A.'s maternal grandmother was paid for providing child care services to A.A.. This

fact, however, has no bearing on the question of custody, which was the sole matter to be

decided by the court. While it may be relevant in determining child support obligations, this
issue was not presently before the court. Accordingly, the court properly gave this evidence the

weight it deserved based on the issues to be decided.

       Based on the foregoing, the court finds that each of Father's alleged assignments of

error are without merit and respectfully requests the Pennsylvania Superior Court to affirm the

trial court's Custody Order dated May 17, 2018.




                                             BY THE COURT:




DATE                                         PATRICK CARMODY                         J.